139 S.E.2d 633 (1965)
263 N.C. 345
Appeal of PILOT FREIGHT CARRIERS, INC. to the State Board of Assessment from the 1962 ad valorem valuation placed by Mecklenburg County on Personal Property of the Said Pilot Freight Carriers, Inc.
No. 250.
Supreme Court of North Carolina.
January 15, 1965.
*635 Dockery, Ruff, Perry, Bond & Cobb, by Hamlin L. Wade, Charlotte, Hasty, Hasty and Kratt, by Fred H. Hasty, Charlotte, for Mecklenburg County, appellant.
Womble, Carlyle, Sandridge & Rice, by Leon L. Rice, Jr. and Wade M. Gallant, Jr., Winston-Salem, for Pilot Freight Carriers, Inc., appellee.
SHARP, Justice.
This appeal presents two questions: (1) Did the State Board of Assessment have jurisdiction to determine the tax situs of the line-haul tractors and trailers owned by Pilot Freight Carriers, a North Carolina corporation, whose principal place of business is in Forsyth County? (2) If so, did it correctly rule that the tractors and trailers in question were not situated in Mecklenburg County within the meaning of G.S. § 105-302(d), and, therefore, did not have a tax situs there?
The County Board and the State Board are both creatures of the legislature, and each has only such powers as the legislature confers. State v. Curtis, 230 N.C. 169, 52 S.E.2d 364. G.S. § 105-327(g) prescribes the powers of the County Board:
"(1) It shall be the duty of the board of equalization and review to equalize the valuation of all property *636 in the county, to the end that such property shall be listed on the tax records at the valuation required by law; and said board shall correct the tax records for each township so that they will conform to the provisions of this subchapter.
"(2) The board shall, on request, hear any and all taxpayers who own or control taxable property assessed for taxation in the county in respect to the valuation of such property or the property of others.
"(3) The board shall examine and review the tax lists of each township for the current year; shall, of its own motion or on sufficient cause shown by any person, list and assess any real or personal property or polls subject to taxation in the county omitted from said lists; shall correct all errors in the names of persons, in the description of property, and in the assessment and valuation of any taxable property appearing on said lists; shall increase or reduce the assessed value of any property which in their opinion shall have been returned below or above the valuation required by law; and shall cause to be done whatever else shall be necessary to make said lists comply with the provisions of this subchapter * * *"
This statute obviously gives a county board jurisdiction to list, value, and assess only property situated in its county, but it is equally apparent that it imposes upon it the duty to see that all property in that county is listed for taxation at the valuation required by law. This duty necessarily implies the power to consider and decide whether property is located in the county for tax purposes, i. e., to pass upon its tax situs. A determination of that fact is a requirement precedent to any legal listing, assessment, and valuation for tax purposes. In most instances the taxpayer who appeals the valuation placed upon his property by the County Board raises no question of situs; he is usually concerned only with having the valuation reduced, not eliminated there. Where, however, the question of tax situs is raised before the County Board, it is an integral part of its duties to pass upon the question. In doing so, it is not passing upon the taxpayer's liability for the tax. Pilot concedes the liability; the only question is whether it is liable to Mecklenburg County.
G.S. § 105-329 authorizes the property owner or any member of the County Board of Commissioners to appeal from a decision of the County Board to the State Board. The jurisdiction of the latter is fixed by G.S. § 105-275, which provides:
"Duties of the Board.The State Board of Assessment shall exercise general and specific supervision of the systems of valuation and taxation throughout the State, including counties and municipalities, and in addition it shall be and constitute a State Board of Equalization and Review of valuation and taxation in this State. It shall be the duty of said Board: * * *
"(3) To hear and to adjudicate appeals from boards of county commissioners and county boards of equalization and review as to property liable for taxation that has not been assessed or of property that has been fraudulently or improperly assessed through error or otherwise, to investigate the same, and if error, inequality, or fraud is found to exist, to take such proceedings and to make such orders as to correct the same. In case it shall be made to appear to the State Board of Assessment that any tax list or assessment roll in any county in this State is grossly irregular, or any property is unlawfully or unequally assessed as between individuals, between sections of a county, or between counties, the said Board shall correct such irregularities, inequalities *637 and lack of uniformity, and shall equalize and make uniform the valuation thereof upon complaint by the board of county commissioners under rules and regulations prescribed by it, not inconsistent with this subchapter * * *
"(5) To discharge such other duties as may be prescribed by law, and take such action, do such things, and prescribe such rules and regulations as may be needful and proper to enforce the provisions of this subchapter and the Revenue Act. * * *" (Italics ours.)
Valuation is merely one aspect of taxation, as the preamble to G.S. § 105-275, quoted above, recognizes. The statute makes the State Board a board of equalization and review of valuation and taxation in this State. Subsection (3), italicized above, specifically authorizes the State Board to hear and adjudicate appeals from the County Board "as to property liable for taxation" which either has not been assessed or has been improperly assessed and then to make such orders as are necessary under the law. Subsection (3) is specific statutory recognition that jurisdiction over ad valorem taxation includes the power to determine the tax situs of the property which a county has assessed. One of the primary functions of the State Board is to maintain reasonable uniformity throughout the 100 counties in carrying out the provisions of the revenue laws and the Machinery Act with reference to both tax valuations and procedures. If, as the county contends, the only issue which the State Board can determine upon an appeal from a county board is the narrow one of valuation, that function of the State Board is thwarted. Should this Court adopt that view, a taxpayer could be assessed for the same items of rolling stock in all or several of the 100 counties in North Carolina. The argument of the county that a taxpayer, faced with such multiple assessments, has an adequate remedy under G.S. § 105-406 is not realistic. In such an instance, to institute an action for injunctive relief or to pay the taxes under protest and sue for a refund conceivably could require so much litigation and such extensive use of funds as to strain the resources of the most solvent common carrier. We are certain the legislature never intended to place any taxpayer of the State in such a position. Indeed, we apprehend that one of the legislative purposes in creating the State Board was to prevent duplicate or multiple listings.
We hold that the State Board had jurisdiction to decide the question of the tax situs of the rolling stock here involved. The jurisdiction which G.S. § 105-275(3) confers upon the State Board is not exclusive. The provisions of G.S. § 105-406 are still open to a taxpayer if he prefers those provisions. Furthermore the administrative decisions of the State Board are always subject to review by the Superior Court. Under both G.S. § 105-275(3) and G.S. § 105-406, if either the taxpayer or the taxing authority wants judicial review, it is available. As Rodman, J. pointed out in Duke v. Shaw, Commissioner of Revenue, 247 N.C. 236, 100 S.E.2d 506, it is immaterial whether the Superior Court determines the taxpayer's question in an action originally instituted in that court or upon an appeal from the State Board. The answer to the first question presented by this appeal is, therefore, Yes. The second question, whether upon the undisputed facts in this case the State Board correctly held that the tax situs of the property was not Mecklenburg County, must likewise be answered, Yes.
The general rule is that personal property must be listed in the township in which its owner has his residence, and the residence of a corporation is at the place of its principal office in the State, G.S. § 105-302(a). As an exception to the rule, G.S. § 105-302(d) requires all tangible propertyexcept farm productsto "be listed in the township in which such property is situated, rather than in the township *638 in which the owner resides, if the owner * * * hires or occupies a store, mill, dockyard, piling ground, place for the sale of property, shop, office, mine, farm, place for storage, manufactory or warehouse therein for use in connection with such property. * * *" (Italics ours.) Property stored in public warehouses, merchandise in the possession of a consignee or a broker, property used by the public generally, and vending machines placed on a location outside the township in which the owner or the lessor had his residence come within the provisions of subsection (d).
Since the "residence" of Pilot is Forsyth County, Pilot may not be required to list these line-haul tractors and trailers in Mecklenburg County unless they are situated there within the meaning of G.S. § 105-302(d). Webster defines situated as "having a site, situation or location; located; as a town situated on a hill." Webster, New International Dictionary (2d ed. 1934). (Italics ours.) Clearly, situated connotes a more or less permanent location. Universal C. I. T. Credit Corp. v. Walters, 230 N.C. 443, 446, 53 S.E.2d 520, 522, 10 A.L.R. 2d 758. It does not mean a mere temporary presence. Montague Brothers, Inc. v. W. C. Shepherd Co., 231 N.C. 551, 554, 58 S.E.2d 118, 121. See Home Finance Co. of Georgetown, Inc. v. O'Daniel, 237 N.C. 286, 290, 74 S.E.2d 717, 720.
Pilot's line-haul tractors and trailers are not more or less permanently situated or located in Mecklenburg County or at any other one of its twenty-eight terminals on the Eastern Seaboard. The County's contention that Pilot's equipment lists locate and situate a certain number of its rolling stock in Mecklenburg County is untenable. These lists, which purport to assign designated tractors to specific terminals, are changed from day to day and are merely a bookkeeping device for Pilot's internal control. They bear no relation either to the actual identity of the equipment assigned to a particular terminal or to its geographical location on any designated date. Under existing statutes, these lists are irrelevant on the question of tax situs.
By G.S. § 105-364 through G.S. § 105-369 the General Assembly has provided a method by which the State Board values and assesses all rolling stock and other tangible and intangible property of railroads operating in this State, as well as a formula for apportioning the valuations between the several counties involved. "As to the situs of realty there can be no doubt, but the situs of personalty for purposes of taxation from time immemorial has been a matter for the law-making power, which has provided different rules for different kinds of personalty, and has changed them from time to time." Winston v. Salem, 131 N.C. 404, 42 S.E. 889. Except for its property which has acquired a business situs elsewhere (G.S. § 105-302(d)), the legislature has fixed the tax situs of the personalty of a corporation at the place of its principal office in the State. The County Board first attempted to tax Pilot's rolling stock in a manner somewhat analogous to the method the General Assembly had provided for taxing the rolling stock of railroads. Pilot thwarted this attempt by refusing to supply the necessary information to implement the formula. However, without legislative sanctionwhich it does not have, Mecklenburg County has no authority to use such a device. No more is it authorized arbitrarily to list 300 of Pilot's 1,118 pieces of equipment for taxation and to give each unit a value based on the average of Pilot's listings for the previous five years. The County suggests that if Pilot is permitted to list all its line-haul equipment in Forsyth County, that permission will constitute an incentive for large trucking firms to establish their principal offices in counties with low tax rates and little business. If we should concede this highly improbable possibility, the answer is that the problem is the legislature's alone.
The judgment of Copeland, S. J., was, in all respects, correct and it is
Affirmed.